Exhibit 10.4

 



 

 

Amendment No. 1



AMENDED AND RESTATED Registration Rights Agreement

 

 

This Amendment No. 1 (“Amendment”) to the Amended and Restated Registration
Rights Agreement is made and entered into as of December 17, 2019 (the
“Effective Date”), by and among Comstock Resources, Inc. (the “Company”) and the
persons set forth on the signature pages hereto (collectively, the “Holders” and
each, individually, a “Holder”).  Capitalized terms used but not otherwise
defined herein shall have the meanings ascribed to them in the Current RRA (as
hereinafter defined).

 

WITNESSETH:

 

WHEREAS, the Company, Arkoma Drilling L.P., a Texas limited partnership (“Arkoma
LP”) and Williston Drilling, L.P., a Texas limited partnership (“Williston LP”)
entered into that certain Registration Rights Agreement, dated as of August 3,
2018 (the “Initial RRA”);

 

WHEREAS, the Company, the Holders, and Jerral W. Jones entered into that certain
Amended and Restated Registration Rights Agreement, dated as of June 7, 2019
(the “Current RRA”); and

 

WHEREAS, the Company and the Holders wish to amend the ‎Current RRA to reflect
(i) a different deadline for the Company to file a Registration Statement to
register the Common Stock issuable upon conversion of the Preferred Shares and
(ii) that each of Arkoma Drilling CP, LLC, a Texas limited liability company and
Williston Drilling CP, LLC, a Texas limited liability company do not hold
Registrable Securities and are not Holders under the Current RRA.

 

NOW, THEREFORE, in consideration of the above recitals and the benefits and
‎advantages derived and to be derived therefrom, the Current RRA is hereby
amended and ‎restated as follows:‎

 

1.Section 1 of the Current RRA is hereby amended to add or restate, as
applicable, the following definitions in the appropriate alphabetical order:

 

“Jones Entities” means Arkoma LP and Williston LP.

 

“Jones Holders” means the Jones Entities and any permitted transferee thereof of
Registrable Securities to whom registration rights hereunder are assigned in
accordance with the terms hereof.  

 

2.Section 2(a) of the Current RRA is hereby amended and restated in its entirety
to read as follows:

 

“2.Shelf Registration.

 

 

--------------------------------------------------------------------------------

 

(a)On or prior to each Filing Date, the Company shall prepare and file with the
Commission a Registration Statement to permit the public resale of all of the
Registrable Securities for an offering to be made on a continuous basis pursuant
to Rule 415 (the “Shelf Registration Statement”); provided, however, the Company
shall have no obligation to file a Registration Statement to register the Common
Stock issuable upon conversion of the Preferred Shares until 90 days prior to
the first anniversary of the Initial Issue Date.  The Shelf Registration
Statement filed hereunder shall be on Form S-3 (except if the Company is not
then eligible to register for resale the Registrable Securities on Form S-3, in
which case such registration shall be on another appropriate form in accordance
herewith, subject to the provisions of Section 2(d)).  Subject to the terms of
this Agreement, the Company shall use commercially reasonable efforts to cause a
Shelf Registration Statement filed under this Agreement (including, without
limitation, under Section 5(c)) to be declared effective under the Securities
Act as promptly as reasonably practicable after the filing thereof, but in any
event no later than the applicable Effectiveness Date, and shall use its
commercially reasonable efforts to keep such Registration Statement continuously
effective under the Securities Act until the date that all Registrable
Securities covered by such Shelf Registration Statement have ceased to be
Registrable Securities (the “Effectiveness Period”).  The Shelf Registration
Statement when effective (including the documents incorporated therein by
reference) will comply as to form in all material respects with all applicable
requirements of the Securities Act and the Exchange Act and will not contain an
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary to make the statements therein not misleading (in
the case of any prospectus contained in such Shelf Registration Statement, in
the light of the circumstances under which a statement is made). The Company
shall notify the Holders by e-mail of the effectiveness of a Shelf Registration
Statement after the Company telephonically confirms effectiveness with the
Commission.  The Company shall file a final Prospectus with the Commission as
required by Rule 424 after the effective date of such Registration Statement.
Notwithstanding anything to the contrary in this Agreement, any Registration
Statement filed to permit the resale of Registrable Securities of the Covey
Holders shall contain only Registrable Securities of the Covey Holders, unless
otherwise consented to in writing by Majority of the Covey Holders.”

 

 

3.This Amendment constitutes an amendment to the Current RRA.  The terms and
provisions of the Current RRA and all other documents and instruments relating
and pertaining to the Current RRA shall continue in full force and effect, as
amended hereby.  In the event of any conflict between the provisions of the
Current RRA and the provisions of this Amendment, the provisions of this
Amendment shall control.

 

4.This Amendment (i) shall bind and benefit the Holders; (ii) shall be modified
or amended only in the manner set forth in the Current RRA; and (iii) embodies
the entire agreement and understanding between the parties with respect to
modifications of instruments provided for

2

--------------------------------------------------------------------------------

 

herein and supersedes all prior conflicting or inconsistent agreements, consents
and understandings relating to such subject matter.  

 

5.All questions concerning the construction, validity, enforcement and
interpretation of this Amendment shall be determined in accordance with the
provisions of the Current RRA.

 

6.This Amendment may be executed in any number of counterparts, each of which
shall for all purposes be deemed to be an original, and all such counterparts
shall together constitute but one and the same instrument.

 

[Signature Pages Follow]

 

 

3

--------------------------------------------------------------------------------

Exhibit 10.4

 

IN WITNESS WHEREOF, the parties have executed this Amendment No. 1 to the
Amended and Restated Registration Rights Agreement as of the Effective Date.

 

 

COMPANY:

 

COMSTOCK RESOURCES, INC.

 

/s/ Roland O. Burns

President

 

 

 

HOLDERS:

 

ARKOMA DRILLING L.P.

By: Blue Star Exploration Company, its general partner

 

/s/ Thomas L. Walker

Assistant Treasurer

 

 

WILLISTON DRILLING, L.P.

By: Blue Star Exploration Company, its general partner

 

/s/ Thomas L. Walker

Assistant Treasurer

 

 

NEW COVEY PARK ENERGY LLC

 

/s/ Alan Levande

Co-CEO

 

 

Amendment No. 1 to

Amended and Restated Registration Rights Agreement

Signature Page